Citation Nr: 0416602	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.  He died in April 1985.  The appellant seeks to 
be recognized as his surviving spouse for VA purposes.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 administrative decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that decision in November 2002.  After 
receiving a statement of the case in September 2003, the 
appellant perfected her appeal to the Board by timely filing 
a substantive appeal later in September 2003.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate indicates that 
he died in April 1985, was then married to L. K. S., who in 
turn died in 1991.    

2.  The appellant and the veteran were married in July 1937, 
but separated prior to April 1949.  

3.  The appellant has indicated that she was married to C. P. 
from April 1949 until his death in October 1988.  

4.  The evidence establishes that the appellant and the 
veteran had not lived together for more than 35 years prior 
to the veteran's death, and while his misconduct contributed 
to the separation, she was not without fault for their 
separation.  



CONCLUSION OF LAW

The criteria to recognize the appellant as the veteran's 
surviving spouse are not met.  38 U.S.C.A. §§ 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.50, 3.53 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes the discussions in the July 2002 RO 
administrative decision, the September 2003 statement of the 
case, and the November 2003 letter sent to the appellant by 
the RO, adequately informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements. The appellant has been 
advised that basic eligibility for death pension benefits 
would require a finding of a valid marriage, and that in 
order to qualify as a surviving spouse, she would have to 
show continuous cohabitation with the veteran from the time 
of the marriage until his death and that she was without 
fault for any separation.  She was notified and made aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the appellant's, which sequence 
of events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the September 2003 
letter to the appellant that informed her of the requirements 
of establishing entitlement to death pension benefits as the 
veteran's surviving spouse and her and VA's responsibilities 
in the claims process, she was given another opportunity to 
submit additional evidence or argument.  Neither the 
appellant nor her representative submitted any additional 
evidence, or identified any source from whom records could be 
obtained.  Under these circumstances, the Board considers the 
lack of notice prior to the initial decision by the RO in 
this case, was not prejudicial to the appellant.  

Regarding the duty to assist, the Board concludes that the RO 
has complied with these provisions and thus it would not be 
prejudicial to decide the case on the current record.  As 
discussed below, "surviving spouse" is a person of the 
opposite sex who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death 
except where there was a separation due to the misconduct of, 
or procured by, the veteran without the fault of the spouse.  
The RO did attempt to assist the appellant by contacting her 
to determine the specific dates and reasons for the 
separation.  Under these circumstances, it is apparent that 
no additional evidentiary development is warranted since the 
file contains all available records necessary for 
adjudication of the claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

The appellant asserts that she is entitled to VA death 
pension benefits as the surviving spouse of the veteran 
because they had been married and she never saw any divorce 
papers regarding their marriage.  She claims that she did not 
desert the veteran, and points out that because L. K. S. (who 
was identified as the veteran's surviving spouse on the 
veteran's death certificate) is herself dead, she is the 
veteran's only surviving spouse.  

Copies of a marriage license and a marriage certificate 
indicate that the veteran and the appellant were married in 
July 1937, and that their ages at that time were 21 and 18, 
respectively.  

A copy of the veteran's death certificate shows that he died 
on April [redacted], 1985, and that he was married to L. K. S. at the 
time of death.  

A death certificate shows that C. P. died on October [redacted], 
1988, and that he was married to the appellant at the time of 
death.  

A death certificate shows that L. K. S. died on May [redacted], 1991, 
and was widowed at the time of death.  

A July 2001 letter from the Social Security Administration to 
the appellant informed her that she would no longer be 
receiving survivor benefits as the widow of C. P. because she 
was entitled to receive greater benefits on another person's 
record, which was apparently the veteran's, because his 
Social Security number was listed as the claim number.  

The appellant filed a claim for death pension benefits (VA 
form 21-534) in July 2001.  She indicated that she and the 
veteran had married in July 1937 and that both had entered 
subsequent marriages to others.  She reported her date of 
birth as July [redacted], 1925, which made her 12 years old at the 
time of her marriage to the veteran.  She listed C. P. as her 
second husband and indicated that their marriage had lasted 
from April [redacted], 1949, until his death in October 1988.  

On her July 2001 claim, the appellant indicated that she had 
not lived continuously with the veteran from the date of 
their marriage to the date of his death.  She stated that 
they had separated as a result of his "fooling around with 
other women," which had caused her to leave their home in 
Cleveland and return to Alabama with her mother, who had been 
in Cleveland visiting the appellant's brother.  

On her September 2003 substantive appeal, the appellant 
reported that she had left Cleveland to return to Alabama 
with her mother because the veteran had moved out of their 
home and was living with another woman.  She also stated that 
the veteran would thereafter come to Alabama and attempt to 
convince her to return to Cleveland.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. 
§ 1541.  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).  

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The Board does not dispute that the appellant and the veteran 
were legally married in July 1937, and in her contentions, 
the appellant has indicated that she and the veteran were 
never divorced.  At the same time, however, the appellant 
indicated on her application for VA benefits that she married 
C.P. in 1949, and remained married to him until his death in 
1988.  Likewise, the available public record (a death 
certificate) reflects that the appellant was the surviving 
spouse of C.P. (i.e., had been married to C.P.) at the time 
of his death.  Moreover, one cannot help but notice that the 
appellant signs her name using the last name of C.P.  The 
available public record relating to the veteran (another 
death certificate) also shows that he was married to someone 
other than the appellant at the time of his death in 1985.  
This strongly supports the conclusion that the veteran and 
the appellant had been divorced, in which case the appellant 
could not possibly be considered the surviving spouse of the 
veteran for VA purposes.  Nevertheless, even if the veteran 
and the appellant had not been divorced, they apparently did 
not live together at least since April 1949, and the evidence 
supports the conclusion their separation was not due solely 
to his misconduct.  Although the sequence of events is not 
precise, the appellant described in her substantive appeal, 
apparent attempts by the veteran to reconcile, which she 
refused.  As such, while it may be that the veteran's 
misconduct contributed to a separation, the evidence likewise 
shows she may not be considered without fault for it.  Under 
these circumstances, it may not be concluded the appellant 
meets the criteria to be recognized as the veteran's 
surviving spouse for VA purposes.   

ORDER

Entitlement to recognition  as the surviving spouse of the 
veteran is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS)  4597Page 2

